Filed 3/18/14 P. v. Walker CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B248952

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA395096)
         v.

ROBERT LARRY WALKER, JR.,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Victor
H. Greenberg, Judge. Affirmed.
         Cindy Brines, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                           ______________________
                 FACTUAL AND PROCEDURAL BACKGROUND


       Robert Larry Walker, Jr. entered a gated parking lot on March 13, 2012 and told
security guards that his briefcase contained a bomb, which he threatened to explode.
After arresting Walker at the scene, police destroyed the briefcase and found no evidence
of explosives or incendiary devices.
       The People charged Walker in an amended information with making a criminal
threat (Pen. Code, § 422, subd. (a))1 and malicious informing of a false bomb (§ 148.1,
subd. (c)). The information specially alleged as to both counts that Walker had suffered a
prior serious or violent felony conviction within the meaning of section 667, subdivision
(a)(1), and the “Three Strikes” law (§§ 667, subds. (b)-(i), 1170.12) and had served two
separate prison terms for felonies (§ 667.5, subd. (b)). The prior convictions were from
Texas and consisted of a 2001 conviction for robbery and a 2006 conviction for theft.
Walker pleaded not guilty to the charges and denied the special allegations.
       The trial court granted Walker’s motion for a bifurcated jury trial on the prior
conviction allegations. A jury convicted Walker on both counts. Thereafter, the People
announced they were unable to proceed with the jury trial on the prior conviction
allegations in light of People v. Rodriguez (2004) 122 Cal. App. 4th 121, and the trial court
dismissed the allegations.
       At sentencing, the trial court denied Walker’s motion to reduce the offense of
making a criminal threat to a misdemeanor under section 17, subdivision (b). The court
sentenced Walker to the middle term of two years in state prison for making a criminal
threat, suspended imposition of sentence, and placed Walker on five years of probation
on the condition he serve one year in a residential drug treatment program. The court
stayed imposition of sentence for malicious informing of a false bomb pursuant to section
654. After Walker agreed to waive his 365 days of conduct credit, the court awarded him



1      All further statutory references are to the Penal Code.


                                             2
presentence credit consisting of 365 actual days. The court ordered Walker to pay a $40
court security fee, a $30 criminal conviction assessment, and a $240 restitution fine. The
court imposed and suspended a probation revocation fine pursuant to section 1202.44.


                                     DISCUSSION


       We appointed counsel to represent Walker on appeal. After an examination of the
record, counsel filed an opening brief raising no issues. On November 13, 2013 we
advised Walker that he had 30 days to personally submit any contentions or issues he
wished us to consider. We have received no response.
       We have examined the record and are satisfied Walker’s attorney on appeal has
fully complied with the responsibilities of counsel and there are no arguable issues. (See
Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People
v. Kelly (2006) 40 Cal. 4th 106, 118-119; People v. Wende (1979) 25 Cal. 3d 436, 441.)


                                     DISPOSITION


       The judgment is affirmed.



                                                 SEGAL. J.*


We concur:



              WOODS, Acting P. J.                       ZELON, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3